                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

 MILTON JONES, JR., WALTER DAVIS,                )
 AND ANGELA WEBB,                                )
                                                 )
                       Plaintiffs,               )       Case Number: 6:18-cv-00849-DCC
 v.                                              )
                                                 )
 CERTUS BANK, N.A. AND                           )
 CERTUSHOLDINGS, INC.,                           )
                                                 )
                       Defendants,               )
                                                 )
 AND                                             )
                                                 )
 FEDERAL DEPOSIT INSURANCE                       )
 CORPORATION,                                    )
                                                 )
                   Intervenor.                   )
 ___________________________________             )

                                            ORDER

       THIS MATTER comes before the Court on the consent and joint request by all parties.

This matter was removed from the South Carolina Court of Appeals, case number 2018-212 (the

“Court of Appeals”), and the underlying case pending in the Greenville County South Carolina

Court of Common Pleas, case number 2015-CP-23-5554 (the “Court of Common Pleas”) by a

Notice of Removal filed March 28, 2018. The above-captioned litigation is related to another case

pending in this Court, CBSUB, LLC and CertusHoldings, Inc. vs. Federal Deposit Insurance

Corporation, Milton Jones, Jr., Walter Davis, and Angela Webb, case number: 6:18-cv-390-DCC

(the “APA case”).

       The parties have reported and agreed that both the above-captioned litigation and the APA

case are mooted by the FDIC’s determinations found in its October 3, 2018 correspondence and

wish to entirely resolve all litigation pending or which could have been pending involving the
parties and related to the matters set forth in any of the referenced litigation. As part of that, the

Plaintiffs in the APA case have submitted a stipulation of dismissal with prejudice which has been

signed and agreed to by all the parties to the APA case. The parties to this case have requested the

Court: (1) remand this case so as to permit further proceedings in the Court of Appeals and the

Court of Common Pleas, including proceedings to address the funds presently held by the

Greenville County Clerk of Court; and (2) dismiss the litigation pending in this Court, with

prejudice, with each side to bear its own costs and no costs to be taxed to any other party.

       The Court has available to it the file and is familiar with the applicable jurisprudence. The

Court has reviewed this matter and determined that it is appropriate for the case to be remanded to

the Court of Appeals and the Court of Common Pleas for Greenville County, South Carolina, and

hereby so orders. Each side is to bear its own costs and no costs to be taxed to any other party.

       IT IS SO ORDERED.

                                                              s/Donald C. Coggins, Jr.
                                                              United States District Judge
October 24, 2018
Spartanburg, South Carolina




                                                  2
